Andree LAYTON ROAF, Judge, concurring. I concur in affirming the case. However, I write to clarify that, while pre-Act 796 Workers’ Compensation law compels the result reached, the statutory loophole that existed with respect to statute of limitations issues under the prior law has now been closed. I agree that Ark. Code Ann. § 11-9-702 (1987), at the time of this appellant’s 1993 injury, mandated only that “a claim for compensation for disability on account of an injury... shall be barred unless filed within two (2) years...,” and that there was no other relevant statute of limitations provision applicable to this claim. However, this appeal involves a claim for medical benefits, not disability. Section 702(b)(1) now provides that, where “any compensation, including disability or medical, has been paid on account of an injury,” a claim for additional compensation must be filed within the greater of either one year from the last payment of compensation or two years from the date of injury. Clearly, appellant’s claim falls outside both of these periods because he last received medical benefits payments in 1994 and did not file a further claim until 1999. Moreover, although it is accurate to state, as does the majority, that Arkansas is still a “compensable injury state,” the definition of when an injury becomes compensable has changed dramatically, and is no longer the definition provided in Calion Lumber Co. v. Goff, 14 Ark. App. 18, 682 S.W.2d 272 (1985). Instead, Ark. Code Ann. § ll-9-102(4)(A)(i)(Supp. 1999) now defines “compensable injury” in relevant part as, “an accidental injury ... arising out of and in the course of employment ... which requires medical services or results in disability or death.” Thus, the receipt of any medical services is now the benchmark for a compensable injury rather than time missed from work.